EXHIBIT 10.27


 


EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of                 ,
2002 by and between                                , a natural person
(“Executive”), and Aftermarket Technology Corp., a Delaware corporation (the
“Company”).

 

WHEREAS Executive has been hired by the Company to serve as
                             of the Company, which is engaged (either directly
or through its subsidiaries) in the businesses of (i) remanufacturing and
distributing drive train and electronic products used in the repair of vehicles
and (ii) providing value added warehouse and distribution services, return
material reclamation and disposition services (such businesses, as they may be
expanded during the term of this Agreement, are referred to herein as the
“Business”), and the Company desires to continue to retain the services of
Executive in such capacity and Executive is willing to provide such services on
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recital and the mutual
covenants and agreements set forth below, the parties hereto agree as follows:

 

1.                                      Employment and Term.

 

(a)                                  Full Time and Best Efforts.  Subject to the
terms set forth herein, the Company agrees to employ Executive in a management
capacity and Executive hereby accepts such employment.  During the term of his
employment, Executive will devote his full time, best efforts and attention to
the performance of his duties hereunder and to the business and affairs of the
Company and its subsidiaries.

 

(b)                                 Duties.  Executive shall perform such duties
for the Company and its subsidiaries as are customarily associated with a
management position, consistent with the Bylaws of the Company and as required
by the officer or officers to whom Executive reports.

 

(c)                                  Company Policies.  The employment
relationship between the parties shall be governed by the general employment
policies and practices of the Company, except that when the terms of this
Agreement differ from or are in conflict with such employment policies and
practices, this Agreement shall control.

 

(d)                                 Term.  The initial term of employment of
Executive under this Agreement shall begin as of the date hereof and end on the
third anniversary the date hereof, subject to the provisions for termination
contained in Section 5 and renewal contained in Section 1(e).

 

(e)                                  Renewal.  Unless the Company shall have
given Executive notice that this Agreement shall not be renewed at least 30 days
prior to the end of the initial term referred to in Section 1(d), the term of
this Agreement shall be automatically extended for a period of one year, such
procedure to be followed in each such successive period.

 

--------------------------------------------------------------------------------


 

2.                                      Compensation and Benefits.

 

(a)                                  Salary.  Executive shall receive for
services to be rendered hereunder an annual base salary of
$                           , payable on the Company’s regular payroll dates,
subject to increase at the discretion of the Company, and subject to standard
withholdings for taxes and social security and the like.  The Company shall
review Executive’s salary on a periodic basis and may, in its sole discretion,
increase Executive’s salary.

 

(b)                                 Incentive Plans.  During the term hereof,
Executive shall be eligible to participate in any annual incentive bonus plan
and long-term incentive plan (including, without limitation, any stock option
plan) of the Company generally available to Company employees of a level
comparable to Executive.  Such participation shall be subject to and on a basis
consistent with the terms, conditions and administration of any such plan. 
Executive understands that (i) the Company shall have discretion to determine
Executive’s level of participation in any such plan and (ii) any such plan may
be modified or eliminated in the Company’s sole discretion in accordance with
applicable law and the terms of such plan.

 

(c)                                  Participation in Benefit Plans.  During the
term hereof, Executive shall be entitled to participate in any group insurance,
hospitalization, medical, dental, health and accident, disability, retirement
income or similar plan or program of the Company to the extent that he is
eligible under the general provisions thereof.  The Company may, in its
discretion and from time to time, establish additional management benefit
programs as it deems appropriate.  Executive understands that any such plans may
be modified or eliminated in the Company’s discretion in accordance with
applicable law.

 

(d)                                 Vacation.  Executive shall be entitled to a
period of annual paid vacation time equal to the period provided to employees of
a comparable level by the Company’s policies and procedures.  The days selected
for Executive’s vacation must be mutually agreeable to the Company and
Executive.

 

3.                                      Perquisites.

 

(a)                                  Financial Planning/Club Dues Allowance. 
During each calendar year during the term hereof, Executive will receive
reimbursement for expenses incurred during such year for (i) personal
financial/tax planning, (ii) estate planning (including legal fees) and
(iii) club (e.g., country club, health club, social club) dues; provided,
however, that the reimbursable amount for any such year shall not exceed 2% of
Executive’s base salary paid during such year.

 

(b)                                 Automobile Allowance.  Executive shall be
entitled to a monthly auto-mobile allowance.

 

4.                                      Business Expenses.  Executive shall be
reimbursed for documented and reasonable business expenses in connection with
the performance of his duties hereunder.

 

5.                                      Termination of Employment.  The date on
which Executive’s employment by the Company ceases, under any of the following
circumstances, shall be defined herein as the

 

2

--------------------------------------------------------------------------------


 

“Termination Date.”  All capitalized terms used in this Section 5 without
definition will have the meanings set forth in Section 5(h).

 

(a)                                  Termination for Cause.  The Company may
terminate Executive’s employment at any time for Cause immediately upon written
notice to Executive of the circumstances leading to such termination for Cause. 
If Executive’s employment is terminated for Cause, Executive shall receive
payment for all accrued salary through the Termination Date (which in this event
shall be the date upon which notice of termination is given) and the Earned
Benefits.  The Company shall have no obligation to pay severance of any kind nor
to make any payment in lieu of notice if Executive is terminated for Cause.

 

(b)                                 Voluntary Termination.  Executive may
voluntarily terminate his employment with the Company at any time upon 30 days’
prior written notice.  Within ten days after the Termination Date, Executive
shall receive payment for all accrued salary through the Termination Date and
the Earned Benefits, after which no further compensation of any kind or
severance payment will be payable under this Agreement.

 

(c)                                  Termination Upon Disability.  The Company
may terminate Executive’s employment in the event Executive suffers a disability
that renders Executive unable to perform the essential functions of his
position, even with reasonable accommodation in compliance with the Americans
with Disabilities Act, for three consecutive months within any six month
period.  Within ten days after the Termination Date, which in this event shall
be the date upon which notice of termination is given, Executive shall receive
payment for all accrued salary through the Termination Date and the Earned
Benefits, after which no further compensation will be payable under this
Agreement.  The foregoing shall not affect any rights that Executive may have
under applicable workers’ compensation laws or any disability plan of the
Company.

 

(d)                                 Termination Without Cause.  The Company may
terminate Executive’s employment without Cause at any time upon 30 days’ prior
written notice.  Executive will be deemed to have been terminated without Cause
if the Company elects not to renew this Agreement pursuant to Section 1(e). 
Within ten days after the Termination Date, Executive shall receive payment for
all accrued salary through the Termination Date and the Earned Benefits.  In
addition

 

(i)                                     Through the first anniversary of the
Termination Date the Company will offer continued medical-related insurance
coverage to Executive at the levels and at the rates applicable from time to
time to comparable active employees of the Company.  Medical-related insurance
coverage includes health, dental, vision and/or cancer.  COBRA continuation
coverage eligibility shall commence as of the day following the first
anniversary of the Termination Date.  Notwithstanding the above, coverage under
the Company’s group medical plan shall cease on the date (A) Executive fails to
pay the required premium on time, (B) Executive becomes eligible for coverage
under Medicare or the group health plan of any other employer, or (C) the
Company terminates its group medical plan as to all its employees.

 

(ii)                                  The Company shall pay Executive as
severance the following:

 

3

--------------------------------------------------------------------------------


 

(A)                              If the Termination Date occurs other than
within 18 months after a Change in Control, an amount equal to (x) 100% of
Executive’s annual base salary as in effect immediately prior to the Termination
Date plus (y) the Prorated Bonus.  The severance called for by clause (x) shall
be paid in equal installments on each of the Company’s regular payroll dates
during the 12-month period commencing on the first such payroll date following
the Termination Date and the Prorated Bonus will be paid if and when the Company
generally pays bonuses under the IC Plan to its other employees with respect to
the Termination Year.

 

(B)                                If the Termination Date occurs within 18
months after a Change in Control, an amount equal to (x) 100% of Executive’s
annual base salary as in effect immediately prior to the Termination Date plus
(y) 100% of Executive’s target bonus under the IC Plan for the Termination Year,
plus (z) the Pro Forma Bonus.  The severance shall be paid in a single lump sum
within ten days after the Termination Date.

 

(iii)                               The Company will pay up to $25,000 of the
cost of an executive level individualized career transition program through a
professional outplacement firm selected by the Company if such program is
initiated within 30 days after the Termination Date.

 

If Executive dies after the Termination Date, the payment or payments due
thereafter under Section 5(d)(ii)(A) or (B) shall be made to Executive’s estate
but the benefits provided in Sections 5(d)(i) and (iii) shall terminate as of
the date of death.  As a condition to receiving the payments and benefits
provided by this Section 5(d) (other than payment for all accrued salary through
the Termination Date and the Earned Benefits, which shall be payable in any
case), Executive shall execute and deliver to the Company on the Termination
Date a general release in the form attached hereto as Exhibit A.

 

(e)                                  Fundamental Changes.  If the Company
(i) materially diminishes Executive’s duties, authority, responsibility or
compensation without performance justification, (ii) breaches this Agreement in
any material respect, or (iii) requires Executive, within 18 months after a
Change in Control that occurs prior to January 1, 2004, to move his primary
residence or place of employment out of the metropolitan area in which it is
then located, Executive may terminate his employment, provided that Executive
has given the Company 30 days’ written notice prior to such termination and the
Company has not cured such diminution or breach or rescinded such relocation
requirement, as the case may be, by the end of such 30-day period.  A
termination in such circumstances shall be treated as a Company termination
without Cause and Executive shall be entitled to the payments and benefits
provided in Section 5(d).

 

(f)                                    No Other Payments or Benefits.  Except as
otherwise expressly provided in this Agreement, (i) after the Termination Date
Executive will not be entitled to any payments from the Company and (ii) on the
Termination Date Executive’s participation in and coverage under the Company’s
benefit programs (including the ATC Retirement Savings Plan (i.e., the 401(k)
plan) and the Company’s group life and disability insurance plans) shall cease;
provided that Executive shall retain any right to convert to individual coverage
as permitted under these insurance plans and to any vested benefits under the
401(k) plan and the Company’s stock option plans.

 

4

--------------------------------------------------------------------------------


 

(g)                                 Withholding.  Any amounts payable under this
Section 5 shall be subject to standard withholdings for taxes and social
security and the like.

 

(h)                                 Definitions.

 

(i)                                     “Cause” means the occurrence or
existence of any of the following with respect to Executive, as determined by
the Company in its sole discretion:

 

(A)                              a material breach by Executive of (x) his duty
not to engage in any transaction that represents, directly or indirectly,
self-dealing with the Company or any of its affiliates that has not been
approved by the Company, or (y) the terms of his employment, if in any such case
such material breach remains uncured after the lapse of 30 days following the
date that the Company has given Executive written notice thereof;

 

(B)                                the material breach by Executive of any duty
referred to in clause (A) above as to which at least one written notice has been
given pursuant to clause (A);

 

(C)                                any act of dishonesty, misappropriation,
embezzlement, intentional fraud or similar conduct involving the Company or any
of its affiliates;

 

(D)                               the conviction or the plea of nolo contendere
or the equivalent in respect of a felony involving moral turpitude;

 

(E)                                 any intentional damage of a material nature
to any property of the Company or any of its affiliates;

 

(F)                                 the repeated non-prescription use of any
controlled substance or the repeated use of alcohol or any other non-controlled
substance that, in the reasonable determination of the Company renders Executive
unfit to serve in his capacity as an employee of the Company or its affiliates;
or

 

(G)                                failure to perform his duties in a reasonably
satisfactory manner where such failure has continued for 30 days following
written notice thereof; provided, however, that this Section 5(h)(i)(G) shall
cease to be of effect upon a Change in Control.

 

(ii)                                  “Change in Control” means the first to
occur of the following:

 

(A)                              any sale or transfer or other conveyance,
whether direct or indirect, of all or substantially all of the assets of the
Company, on a consolidated basis, in one transaction or a series of related
transactions, unless, immediately after giving effect to such transaction, at
least 85% of the total voting power normally entitled to vote in the election of
directors, managers or trustees, as applicable, of the transferee is
“beneficially owned” by persons who, immediately prior to the transaction,
beneficially owned 100% of the total voting power normally entitled to vote in
the election of directors of the Company;

 

5

--------------------------------------------------------------------------------


 

(B)                                any Person or Group other than an Excluded
Person is or becomes the “beneficial owner,” directly or indirectly, of more
than 35% of the total voting power in the aggregate of all classes of capital
stock of the Company then outstanding normally entitled to vote in elections of
directors, unless the percentage so owned by an Excluded Person is greater;

 

(C)                                during any period of 12 consecutive months,
individuals who at the beginning of such 12-month period constituted the
Company’s Board of Directors (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Company’s Board of Directors then in office; or

 

(D)                               a reorganization, merger or consolidation of
the Company the consummation of which results in the outstanding securities of
any class of the Company’s capital stock being exchanged for or converted into
cash, property and/or a different kind of securities, unless, immediately after
giving effect to such transaction, at least 85% of the total voting power
normally entitled to vote in the election of directors, managers or trustees, as
applicable, of the entity surviving or resulting from such reorganization,
merger or consolidation is “beneficially owned” by persons who, immediately
prior to the transaction, beneficially owned 100% of the total voting power
normally entitled to vote in the election of directors of the Company.

 

(iii)                               “Earned Benefits” means any (x) bonus that
is payable to Executive under the IC Plan with respect to the calendar year
preceding the Termination Year but that has not been paid prior to the
Termination Date, (y) vacation time that has accrued as of the Termination Date,
and (z) other entitlements to cash payments that have accrued as of the
Termination Date.

 

(iv)                              “Excluded Person” has the meaning set forth in
that certain Indenture dated as of August 2, 1994 by and among the Company, the
Guarantors named therein and American Bank National Association.

 

(v)                                 “IC Plan” means the Company’s annual
incentive compensation plan or similar plan instituted in place of the incentive
compensation plan.

 

(vi)                              “Person” and “Group” have the meanings used
for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended, whether or not such sections apply to the transaction in question.

 

(vii)                           “Pro Forma Bonus” means (A) the greater of
(x) Executive’s bonus under the IC Plan for the Termination Year based on the
Company’s projected performance for the Termination Year, such projection to be
determined by annualizing the performance for those months of the Termination
Year that are completed prior to the Termination Date, or (y) Executive’s target
bonus under the IC Plan for the Termination Year

 

6

--------------------------------------------------------------------------------


 

multiplied by (B) a fraction (x) the numerator of which is the number of days
that have elapsed in the Termination Year through the Termination Date and
(y) the denominator of which is 365.

 

(viii)                        “Prorated Bonus” means the bonus, if any, that
would have been payable to Executive under the IC Plan with respect to the
Termination Year multiplied by a fraction (A) the numerator of which is the
number of days that have elapsed in the Termination Year through the Termination
Date and (B) the denominator of which is 365.

 

(ix)                                “Termination Year” means the calendar year
in which the Termination Date occurs.

 

6.                                      Proprietary Information Obligations. 
Prior to and/or during the term of employment under this Agreement, Executive
has had and/or will have access to and has become and/or will become acquainted
with the confidential and proprietary information of the Business and the
Company and its affiliates, including but not limited to confidential and
proprietary information or plans regarding customer relationships; personnel;
sales, marketing, and financial operations and methods; trade secrets; formulas;
devices; secret inventions; processes and other compilations of information,
records, and specifications (collectively “Proprietary Information”).  Executive
shall not disclose any of the Proprietary Information directly or indirectly, or
use it in any way, either during the term of this Agreement, or at any time
thereafter, except as required in the course of his employment hereunder or as
authorized in writing by the Company.  All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the Business or the Company or its affiliates, whether
prepared by Executive or otherwise coming into his possession prior to or during
the term of this Agreement, shall remain the exclusive property of the Company
or such affiliate and shall not be removed from the premises of the Company or
its affiliate under any circumstances whatsoever without the prior written
consent of the Company, except when (and only for the period) necessary to carry
out Executive’s duties hereunder, and if removed shall be immediately returned
upon any termination of his employment and no copies thereof shall be kept by
Executive.

 

7.                                      Noninterference.  While employed by the
Company and for a period of three years thereafter, Executive shall not, without
the prior written consent of the Company, interfere with the Company or any of
its affiliates by directly or indirectly soliciting, attempting to solicit,
inducing, or otherwise causing or assisting any person who is then employed by
the Company or any of its affiliates to terminate such employment in order to
become an employee, consultant or independent contractor to or for any employer
other than the Company or such affiliate.

 

8.                                      Noncompetition.  Executive agrees that
during the term of this Agreement and for a period of 18 months after the
termination hereof, he will not, without the prior consent of the Company,
directly or indirectly, have an interest in, be employed by, be connected with,
or have an interest in (as an employee (whether full-time, part-time or
temporary), consultant, officer, director, partner, stockholder, joint venturer,
promoter or lender), any person or entity owning, managing, controlling,
operating or otherwise participating or assisting in any business that is
similar to or in competition with the Business (or any portion thereof) in the
United States of America; provided, however, that the foregoing shall not
prevent Executive from being a stockholder of less than 1% of the issued and
outstanding securities of any class of a corporation listed on a national
securities exchange or designated as national market system securities on an

 

7

--------------------------------------------------------------------------------


 

interdealer quotation system by the National Association of Securities Dealers,
Inc.  Without limiting the generality of the foregoing, a business will be
deemed to be in competition with the Business at a given point in time if any of
the customers of such business were customers of the Business at any time during
the 18 months preceding the time in question.

 

9.                                      Remedies.  Executive acknowledges that a
breach or threatened breach by Executive of any the provisions of Sections 6, 7
or 8 will result in the Business and the Company and its affiliates suffering
irreparable harm that cannot be calculated or fully or adequately compensated by
recovery of damages alone.  Accordingly, Executive agrees that the Company shall
be entitled to interim, interlocutory and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled should there be such a breach or
threatened breach.

 

10.                               Miscellaneous.

 

(a)                                  Notices.  Any notices provided hereunder
must be in writing and shall be deemed effective upon the earlier of
(i) personal delivery (including personal delivery by telecopy, if a copy is
sent by mail or overnight delivery), (ii) the business day following being sent
through an overnight delivery service, or (iii) the third business day after
mailing by first class mail to the recipient at the address indicated below:

 

To the Company:

 

Aftermarket Technology Corp.
One Oak Hill Center, Suite 400
Westmont, IL 60559
Attention:     Chief Executive Officer
Facsimile:     (630) 455-0630

 

To Executive:

 

 

 

 

 





 

 

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

 

(b)                                 Severability.  The provisions of this
Agreement are severable and, if any court of competent jurisdiction determines
that any provision contained in this Agreement shall, for any reason, be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, and
this Agreement shall be reformed and construed so that such invalid or illegal
or unenforceable provision would be valid, legal and enforceable to the maximum
extent possible.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the full and complete understanding and agreement of the parties
with respect to the subject matter hereof and

 

8

--------------------------------------------------------------------------------


 

supersedes all prior oral and written and contemporaneous oral understandings
and agreements with respect to the subject matter hereof.

 

(d)                                 Counterparts.  This Agreement may be
executed on separate counterparts, any one of which need not contain signatures
of more than one party, but all of which taken together will constitute one and
the same agreement.

 

(e)                                  Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive and
the Company, and their respective successors and assigns, except that Executive
may not delegate any of his duties hereunder and he may not assign any of his
rights hereunder without the prior written consent of the Company.

 

(f)                                    Attorney’s Fees.  If any legal proceeding
is necessary to enforce or interpret the terms of this Agreement, or to recover
damages for breach therefore, the prevailing party shall be entitled to
reasonable attorney’s fees, as well as costs and disbursements, in addition to
any other relief to which he or it may be entitled.

 

(g)                                 Amendments; No Waivers.  Any provision of
this Agreement may be amended or waived if such amendment or waiver is in
writing and signed, in the case of an amendment, by all parties hereto, and in
the case of a waiver, by the party against whom the waiver is to be effective. 
No waiver by a party of any breach of this Agreement shall be deemed to extend
to any prior or subsequent breach or affect in any way any rights arising by
virtue of any prior or subsequent breach.  No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

(h)                                 Governing Law and Venue.  This Agreement
shall be governed by and construed and enforced in accordance with the internal
laws (without reference to choice or conflict of laws) of the State of
Illinois.  The parties to this Agreement hereby irrevocably consent to the
exclusive venue and jurisdiction of the state and federal courts sitting in the
State of Illinois for any matter or controversy concerning either the existence
or enforcement of this Agreement and hereby waive any contention that Illinois
is an improper or inconvenient forum.

 

(i)                                     Construction.  The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof.  Neither party hereto, nor its respective
counsel, shall be deemed the drafter of this Agreement, and all provisions of
this Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against either party hereto.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

 

[Executive]

 

 

 

 

 

AFTERMARKET TECHNOLOGY CORP.

 

 

 

 

 

By:

 

 

 

Michael T. DuBose
President and Chief Executive Officer

 

10

--------------------------------------------------------------------------------